Case 4:18-cv-00099-GKF-FHM Document 78-2 Filed in USDC ND/OK on 08/16/19 Page 1 of 2

SSS ee eee SSS SSS SS rer

From: Andrew Baak <andrew.baak@bartlitbeck.com>
Sent: Wednesday, July 17, 2019 5:57 PM

To: Scott Hathaway

Ce: Isaac R. Ellis

Subject: RE: The Pearson Foundation v. University of Chicago

[External Email]
Scott,

I’m not in a position to give you a reliable estimate for when we will complete the re-review, but | will update you when | have a
better idea. In the short-term, we are prioritizing our review of documents that have not yet been produced and will turn to the
confidentiality re-review as soon as we can. You and your clients have unfettered access to the documents in the meantime.

As | explained on our last call, the University substantially completed its document production on May 17, 2019. Pursuant to the
Court’s order, the University has also collected and will produce responsive non-privileged documents from Joseph Neubauer soon,
along with additional documents for which we are currently completing a confidentiality re-review.

Finally, the University disagrees that the documents cited in your June 18 letter are defamatory, but we fail to see how going back
and forth on this subject would be productive.

Regards,
Andy

BartlitBeck up
Andrew C. Baak | p: 303.592.3133 | m: 773.220.1814 | Andy.Baak@BartlitBeck.com | 1801 Wewatta Street, 12th Floor, Denver, Colorado 80202

This message may contain confidential and privileged information. If it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

From: Scott Hathaway [mailto:shathaway@cwlaw.com]

Sent: Wednesday, July 10, 2019 2:52 PM

To: Andrew Baak <andrew.baak@bartlitbeck.com>; Isaac R. Ellis <IEllis@cwlaw.com>
Subject: RE: The Pearson Foundation v. University of Chicago

Andy,

We appreciate your client’s willingness to reconsider its position on this matter. We likewise hope that the re-review
does not cause a delay in the ability to conduct depositions. In that regard, please provide us with a date certain that
you believe the re-review will be completed. In addition, you mentioned on the call yesterday that certain categories of
documents, including Joe Neubauer’s files, have not yet been produced. Given that the parties agreed to complete their
respective document productions by May 17, 2019 and today it is July 10, 2019 and we do not have the benefit of a
complete production from your client, could you also provide us with a date that you believe the production of those
documents as well as any other responsive documents will be complete. Finally, please confirm that the University’s
forthcoming document productions will be subject to a proper confidentiality designation.

Thank you,

EXHIBIT B
Case 4:18-cv-00099-GKF-FHM Document 78-2 Filed in USDC ND/OK on 08/16/19 Page 2 of 2

Scott

P. Scott Hathaway | Partner

CONNER & WINTERS, LLP

4000 One Williams Center | Tulsa, OK 74172-0148
P 918.586.8510

shathaway@cwlaw.com | cwlaw.com

From: Andrew Baak <andrew.baak@bartlitbeck.com>
Sent: Wednesday, July 10, 2019 2:54 PM
To: Scott Hathaway <shathaway@cwlaw.com>; Isaac R. Ellis <IEllis@cwlaw.com>

Subject: The Pearson Foundation v. University of Chicago
[External Email]

Scott and Isaac,

I’m following up on our discussion yesterday after conferring with the University. Notwithstanding our view
that the Foundation is not prejudiced by our confidentiality designations, we will agree to re-review the
production to date to avoid burdening the Court with this dispute.

We are conducting this re-review of confidentiality on the assumption that it will not cause any delay in
proceeding with depositions in this case. You and your client have full access to the documents at issue now,
and nothing in the protective order prevents you from using documents marked confidential in depositions.

Regards,
Andy

BartlitBeck up
Andrew C. Baak | p: 303.592.3133 | m: 773.220.1814 | Andy.Baak@BartlitBeck.com | 1801 Wewatta Street, 12th Floor, Denver, Colorado 80202

This message may contain confidential and privileged information. If it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

a = =: a amex =Ias OD OL ORB SORES FSC TSDRO SSA REE SES ENTE ee se

This message and any attachments may contain information that is highly confidential, privileged, and exempt from
disclosure. Any recipient other than the intended recipient is advised that any dissemination, distribution, copying, or other
use of this message is strictly prohibited.

If you have received this message in error, please notify the sender immediately.
